     Case 2:19-cv-09507-FLA-JC Document 24 Filed 04/01/21 Page 1 of 1 Page ID #:161



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DE’ANDRE K. ROGERS,                          Case No. 2:19-cv-09507-FLA (JCx)
12                        Plaintiff,

13                  v.                             JUDGMENT

14
      D. BILDERBACK, et al.,

15
                          Defendants.
16
17
           Pursuant to the Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge, IT IS ADJUDGED that
19
     Judgment be entered dismissing this action.
20
           IT IS SO ADJUDGED.
21
22
     DATED: April 1, 2021
23
24
                                       _________________________________________
25
                                       FERNANDO L. AENLLE-ROCHA
26                                     United States District Judge
27
28
